Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed October 31, 2022.

3.	Claims 1-18 have been examined and are pending with this action.


Response to Arguments
4.	Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive.  Clearly, the disclosed paragraphs of Matthews in the arguments, specifically paragraph [0018] explicitly teaches, discloses, and in the very least suggests the claimed limitation of “determining, by a flow detector device using the consumption rate and a flow detection threshold, whether the data flow is a candidate flow”.  Below is paragraph [0018] with markings to provide emphasis.
	[0018] The discussion below also makes reference to elephant flows. An elephant flow may refer to a flow of network packets that meets one or more predetermined flow characteristics. For example, the flow characteristics may include that the elephant flow consumes more than a specified volume threshold of network traffic, or occupies more than a bandwidth threshold of bandwidth through a particular network device, or over a specified portion of a path through a network over a period of time. Many other characteristics may be established for determining that a network flow is an elephant flow. For instance, an elephant flow may refer to a flow that exceeds a rate threshold, a volume threshold, and/or a duration threshold either in absolute terms or as compared to other flows communicated through a network or that travel through a network device. These thresholds, or any other specified elephant flow thresholds, can be configurable parameters that a network device can apply to determine whether a flow is an elephant flow, for example. An elephant flow may also refer to a flow that consumes a bandwidth amount or link capacity that exceeds a predetermined threshold, e.g., a flow that consumes more than 20% of the bandwidth capacity of a link in a network device. As another example, in a distribution of flows communicated across a network link or through a particular network device, and plotted according to flow size and/or rate, elephant flows may refer to the top portion of the distribution of the flows, such as the top 10 flows, the top 10 percent of flows, the flows consuming a determined portion of the bandwidth or link capacity of a network device, the top flows carrying at least a predetermined amount of data, or according to other metrics. As a matter of terminology, an elephant flow may also be referred to as a jumbo flow or a giant flow.
	There is clear and concise evidence in this paragraph above that Matthews explicitly discloses, teaches, and suggests, the broadly recited limitation, “determining, by a flow detector device using the consumption rate and a flow detection threshold, whether the data flow is a candidate flow”.  
Furthermore, the applicant’s seem to be arguing that somehow, the packet being of media type or media data in the flow, somehow is an improvement or an inventive concept over prior art.  Clearly, one of ordinary skill in the art would concur that any type of data can be utilized in the invention of Matthew and such data will not distinguish the functional elements of the invention in terms of patentability.  Even still, Dao was previously cited to explicitly teach the element of a media data in the flow, in an attempt to expedite prosecution.
For these reasons above and the rejections set forth below, claims 1, 2, 4, 6-8, 10, 12-14, 16, and 18 remain rejected and 3, 5, 9, 11, 15, and 17 remain objected to.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 2, 4, 7, 8, 10, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2014/0233421) in view of Dao et al. (US 2015/0264098).
INDEPENDENT:
As per claim 1, Matthews teaches a computer-implemented method for reducing network congestion, comprising: 
detecting one or more data flows in a network (see Matthews, Abstract: “A network device identifies elephant flows. The network device filters received network data according to an application-specific criteria and identifies the elephant flow from the filtered network data”); 
determining a consumption rate of data carried by a data flow of the one or more data flows, the consumption rate being different than a throughput of the data flow (see Matthews, [0018]: An elephant flow may refer to a flow of network packets that meets one or more predetermined flow characteristics. For example, the flow characteristics may include that the elephant flow consumes more than a specified volume threshold of network traffic… For instance, an elephant flow may refer to a flow that exceeds a rate threshold”; and [0054]: “For example, the elephant flow identification logic 300 may monitor the data rate, count, throughput, or any other characteristic of the elephant flows”); 
determining, by a flow detector device using the consumption rate and a candidate flow detection threshold, whether the data flow is a candidate flow (see Matthews, [0018]: “For example, the flow characteristics may include that the elephant flow consumes more than a specified volume threshold of network traffic, or occupies more than a bandwidth threshold of bandwidth through a particular network device, or over a specified portion of a path through a network over a period of time. Many other characteristics may be established for determining that a network flow is an elephant flow. For instance, an elephant flow may refer to a flow that exceeds a rate threshold, a volume threshold, and/or a duration threshold either in absolute terms or as compared to other flows communicated through a network or that travel through a network device. These thresholds, or any other specified elephant flow thresholds, can be configurable parameters that a network device can apply to determine whether a flow is an elephant flow, for example. An elephant flow may also refer to a flow that consumes a bandwidth amount or link capacity that exceeds a predetermined threshold, e.g., a flow that consumes more than 20% of the bandwidth capacity of a link in a network device”; and [0057]: “The elephant flow identification logic 300 may also determine whether an elephant flow is present within the filtered network data 302, top macroflow 320, top microflow 330, or any other data. For example, the identification parameters 712 may indicate elephant flow criteria, such as a bandwidth, volume, or duration threshold (and more) to determine whether an identified macroflow, microflow, flow, or other data from elephant flow identification processing includes an elephant flow according to the specified criteria”); and 
in response to determining that the data flow is the candidate flow, managing the data flow (see Matthews, Abstract: “The network device may also take management actions on the elephant flows, and the management actions may be application specific”).
Matthews does not explicitly teach that the data is media data.
Dao teaches media data (see Dao, [0004]: “many of the problems dealing with the management of video traffic flows”; and [0005]: “An embodiment method for effective flow rate estimation for a plurality of video flows includes determining a first flow rate of each of the plurality of video flows in a first transmission window and receiving quality of experience (QoE) feedback for playing portions of the plurality of video flows in the first transmission window”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Matthews in view of Dao so that the data is media data.  One would be motivated to do so because such type of data is well-known, routine, and conventional in electronic communications.

As per claim 7, Matthews teaches a transport manager system, comprising: 
one or more processors, a network interface, a queue, and a storage communicatively coupled with each other, the storage storing computer executable instructions that, when executed by the one or more processors, cause the transport manager system to: 
detect one or more data flows in a network (see Matthews, Abstract: “A network device identifies elephant flows. The network device filters received network data according to an application-specific criteria and identifies the elephant flow from the filtered network data”); 
determine a consumption rate of data carried by a data flow of the one or more data flows, the consumption rate being different than a throughput of the data flow (see Matthews, [0018]: An elephant flow may refer to a flow of network packets that meets one or more predetermined flow characteristics. For example, the flow characteristics may include that the elephant flow consumes more than a specified volume threshold of network traffic… For instance, an elephant flow may refer to a flow that exceeds a rate threshold”; and [0054]: “For example, the elephant flow identification logic 300 may monitor the data rate, count, throughput, or any other characteristic of the elephant flows”); 
determine, by a flow detector device using the consumption rate and a candidate flow detection threshold, whether the data flow is a candidate flow (see Matthews, [0018]: “For example, the flow characteristics may include that the elephant flow consumes more than a specified volume threshold of network traffic, or occupies more than a bandwidth threshold of bandwidth through a particular network device, or over a specified portion of a path through a network over a period of time. Many other characteristics may be established for determining that a network flow is an elephant flow. For instance, an elephant flow may refer to a flow that exceeds a rate threshold, a volume threshold, and/or a duration threshold either in absolute terms or as compared to other flows communicated through a network or that travel through a network device. These thresholds, or any other specified elephant flow thresholds, can be configurable parameters that a network device can apply to determine whether a flow is an elephant flow, for example. An elephant flow may also refer to a flow that consumes a bandwidth amount or link capacity that exceeds a predetermined threshold, e.g., a flow that consumes more than 20% of the bandwidth capacity of a link in a network device”; and [0057]: “The elephant flow identification logic 300 may also determine whether an elephant flow is present within the filtered network data 302, top macroflow 320, top microflow 330, or any other data. For example, the identification parameters 712 may indicate elephant flow criteria, such as a bandwidth, volume, or duration threshold (and more) to determine whether an identified macroflow, microflow, flow, or other data from elephant flow identification processing includes an elephant flow according to the specified criteria”); and 
in response to determining that the data flow is the candidate flow, manage the data flow (see Matthews, Abstract: “The network device may also take management actions on the elephant flows, and the management actions may be application specific”).
Matthews does not explicitly teach that the data is media data.
Dao teaches media data (see Dao, [0004]: “many of the problems dealing with the management of video traffic flows”; and [0005]: “An embodiment method for effective flow rate estimation for a plurality of video flows includes determining a first flow rate of each of the plurality of video flows in a first transmission window and receiving quality of experience (QoE) feedback for playing portions of the plurality of video flows in the first transmission window”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Matthews in view of Dao so that the data is media data.  One would be motivated to do so because such type of data is well-known, routine, and conventional in electronic communications.

As per claim 13, Matthews teaches a non-transitory computer-readable medium (CRM) containing computer programming instructions that, when executed by one or more processor of a transport manager system, cause the transport manager system to perform steps comprising: 
detecting one or more data flows in a network (see Matthews, Abstract: “A network device identifies elephant flows. The network device filters received network data according to an application-specific criteria and identifies the elephant flow from the filtered network data”); 
determining a consumption rate of data carried by a data flow of the one or more data flows, the consumption rate being different than a throughput of the data flow (see Matthews, [0018]: An elephant flow may refer to a flow of network packets that meets one or more predetermined flow characteristics. For example, the flow characteristics may include that the elephant flow consumes more than a specified volume threshold of network traffic… For instance, an elephant flow may refer to a flow that exceeds a rate threshold”; and [0054]: “For example, the elephant flow identification logic 300 may monitor the data rate, count, throughput, or any other characteristic of the elephant flows”); 
determining, by a flow detector device using the consumption rate and a candidate flow detection threshold, whether the data flow is a candidate flow (see Matthews, [0018]: “For example, the flow characteristics may include that the elephant flow consumes more than a specified volume threshold of network traffic, or occupies more than a bandwidth threshold of bandwidth through a particular network device, or over a specified portion of a path through a network over a period of time. Many other characteristics may be established for determining that a network flow is an elephant flow. For instance, an elephant flow may refer to a flow that exceeds a rate threshold, a volume threshold, and/or a duration threshold either in absolute terms or as compared to other flows communicated through a network or that travel through a network device. These thresholds, or any other specified elephant flow thresholds, can be configurable parameters that a network device can apply to determine whether a flow is an elephant flow, for example. An elephant flow may also refer to a flow that consumes a bandwidth amount or link capacity that exceeds a predetermined threshold, e.g., a flow that consumes more than 20% of the bandwidth capacity of a link in a network device”; and [0057]: “The elephant flow identification logic 300 may also determine whether an elephant flow is present within the filtered network data 302, top macroflow 320, top microflow 330, or any other data. For example, the identification parameters 712 may indicate elephant flow criteria, such as a bandwidth, volume, or duration threshold (and more) to determine whether an identified macroflow, microflow, flow, or other data from elephant flow identification processing includes an elephant flow according to the specified criteria”); and 
in response to determining that the data flow is the candidate flow, managing the data flow (see Matthews, Abstract: “The network device may also take management actions on the elephant flows, and the management actions may be application specific”).
Matthews does not explicitly teach that the data is media data.
Dao teaches media data (see Dao, [0004]: “many of the problems dealing with the management of video traffic flows”; and [0005]: “An embodiment method for effective flow rate estimation for a plurality of video flows includes determining a first flow rate of each of the plurality of video flows in a first transmission window and receiving quality of experience (QoE) feedback for playing portions of the plurality of video flows in the first transmission window”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Matthews in view of Dao so that the data is media data.  One would be motivated to do so because such type of data is well-known, routine, and conventional in electronic communications.

DEPENDENT:
As per claims 2, 8, and 14, which respectively depend on claims 1 , 7, and 13, although Matthews explicitly teaches a consumption rate, Matthews does not explicitly teach a rate relates to an encoding rate.
Dao teaches a rate relates to an encoding rate (see Dao, [0026]: “Therefore, the effective rate of multiple flows can be roughly estimated assuming some specific statistical distribution of video flows (mean and variance of bit rate), and video encoding GoP structure (e.g., frequency of I frame)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Matthews in view of Dao so that the rate relates to an encoding rate.  One would be motivated to do so because Dao teaches in paragraph [0023]: “The effective rate of transmission is used to determine a total transmission throughput for each wireless node in the communications network”.
As per claims 4, 10, and 16, which respectively depend on claims 1 , 7, and 13, Matthews teaches further comprising: 
determining the throughput of the data flow (see Matthews, [0054]: “For example, the elephant flow identification logic 300 may monitor the data rate, count, throughput, or any other characteristic of the elephant flows”); and 
determining, using the throughput, the candidate flow detection threshold according to a transmission time needed to buffer an amount of data corresponding to the consumption rate times a predetermined duration, wherein determining whether the data flow is the candidate flow includes comparing a duration of the data flow to the candidate flow detection threshold to determine whether the data flow is the candidate flow (see Matthews, [0018]: “Many other characteristics may be established for determining that a network flow is an elephant flow. For instance, an elephant flow may refer to a flow that exceeds a rate threshold, a volume threshold, and/or a duration threshold either in absolute terms or as compared to other flows communicated through a network or that travel through a network device”; and [0055]: “Triggering events may be configured on a per-link, per-tile, per-device basis, or per-network basis, and may include when a buffer exceeds a predetermined buffer threshold, when link capacity or utilization exceeds a predetermined rate, when a number of dropped packets exceeds a drop threshold, for example”).

6.	Claim(s) 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2014/0233421) and Dao et al. (US 2015/0264098), and still further in view of Vasseur et al. (US 2013/0223218).
As per claims 6, 12, and 18, which respectively depend on claims 1 , 7, and 13, Matthews and Dao do not explicitly teach wherein determining the consumption rate of the media data carried by the data flow comprises: determining that the data flow carries the media data according to an endpoint of the data flow, traffic pattern recognition, Domain Name System (DNS) sniffing, deep packet inspection, or a combination thereof.
Vasseur teach determining the consumption rate of the media data carried by the data flow comprises: determining that the data flow carries the media data according to an endpoint of the data flow, traffic pattern recognition, Domain Name System (DNS) sniffing, deep packet inspection (see Vasseur, [0043]: “e.g., traffic flow observation using deep packet inspection”; and [0060]: “Note that more granularity may be obtained so as to only store traffic of a certain type in the matrix 600, where the DIA monitors traffic flows per traffic type, for example, based on Deep Packet Inspection (DPI) techniques”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Matthews and Dao in view of Vasseur so that determining the consumption rate of the media data carried by the data flow comprises: determining that the data flow carries the media data according to an endpoint of the data flow, traffic pattern recognition, Domain Name System (DNS) sniffing, deep packet inspection.  One would be motivated to do so because Vasseur teaches in paragraph [0060]: “Upon detecting that a particular traffic flow of the monitored traffic flows is "of interest," such as having a traffic rate above a given "traffic rate" threshold”.


Allowable Subject Matter
7.	Claims 3, 9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “determining, using the throughput of the data flow, a video resolution; estimating the encoding rate based on the determined video resolution; and determining the consumption rate of the media data carried by the data flow based on the estimated encoding rate” as recited in dependent claims 3, 9, and 15.

8.	Claims 5, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “determining the candidate flow detection threshold by adding a predetermined buffer growth rate value to the consumption rate; and determining the throughput of the data flow, wherein determining whether the data flow is the candidate flow includes comparing the throughput of the data flow to the candidate flow detection threshold” as recited in dependent claims 5, 11, and 17.


Conclusion
9.	For the reasons above, claims 1, 2, 4, 6-8, 10, 12-14, 16, and 18 have been rejected and 3, 5, 9, 11, 15, and 17 are objected to.  Claims 1-18 remain pending.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443